ilakl £o£      3vxx_A
                                 APR 14 2D1S

TA\s_JS[aIl_AJc$^o ^ojqJla^
V^ITii^kJ^S^lu

j2^VYtA   f^Qlll^a^^^
^£a1{ Wi5 Qjp^UDaois—JCXa^-d Xhnfoi^---

CoY\\xhr\\ ) K^VicJY\ ^toG_nxX^ai^_^OJ^.
for smA ^ui_-W—AoJ^

£u^A_^aeiv^L_j^^
_QuxN„^c^aA_„kA_t^Q ^a-L^EomUq^A^^ij-l-^s-^

j^^^couc^LJi^
\V^O HVJ^ V\QU.5r CW\& qft I 4\0 Ot(jl> QUJ^..
OOCLJL^OU^
ca^u-Xo^aJ^ xlo^c_j[1^^

XmwLj^g^^       txiic j6cihCL_Jofe6iAA
^_3cl__W ^ix\Az^^W_A«S^Ai£^_JktS
&caA_ ]^^^x^^
_ __. _    : _ _ _ ; ; _ : ; js^Al\ MA aoi 3
 wO\l^U     ^"V3>W\Cx    ocA\ Atl^ 3ho.Q®L?.
J^xi ^La^dL. 5J^Q_. J&£L , .
ri^.Qii^\L\ x^o^jLa. sml I Ai4 ±A^k
ftoLk. u ._X j*mx^l -j^Qu\c\_ kxAo , I kias
 lo c^ii xxxl\~ - ^—U.r
 up _£u\X. sW, iLuL-'. u^qJl n AkxiA hue...
 lo. io i^Qur Trs£iM\u:^ ^ucKlii, ThtU
:^r\g_ k^\i.iJv&-_ X£ ^      Aocox. ^x. akm£.
SJv^j*^^                _Aa_ Xl.\\ mn JD&S O.V
WLSL \\XH\t£^\±£L-J£J^^                - ^—=
   k^UOv^^                  -_ -: _J&U4^-2Qi3.
^.^,J^                  Oji^^Wx. oui_ j^auxq A&_^
2xmX_£^i-osA a-^i^u:^                     -    - - -
                        _421£S1
    &Q*JtL_&^^                    --JlLiS^D OQAlc
^\eal(^^                                     '^ ^-i
                 _        .„ , ao4^o.i3
5^L^Ms.okJ ..CifidA J IIJ^qu _^md^
.^I^L^Aqx^           i^jp^cr lk3.id>o
!Zj&§lL ..a^6_^ijL y^as \^c£ q.£x'
-Ckstx^ ^Wx^ ^A^X^JL _j(O^J.0J^-Lc--, iUQ.1
£„C^sV o^.jLumis_ J^Ai A^r..-;^j^o i.A
.^c^.„a^A^^^.O.o jW_£oi^ic_.             „:._
  .xas Dept of Family                                                                                                                        F2604-B000
and Protective Services                                                                                                                    January 2009
                                                      CHILD SAFETY EVALUATION AND PLAN
                                                  Plan for Immediate and Short-Term Child Safety

                                                                                                                                          Page      of

  F'~ [kn.LZ-lZlF
              ,J4
TASKS AND SERVIOES-List
              lOEJ      all tasks and services needed to provide for the child's immediate and short-term safety.
  Family Task                                                                        CPS/Other Service




                                                                                             [J*5 ^n/J/a^^n

 AJ^f^iJtH6 4Wp*£ GWMaPC
  Beginning and Epdirfg Dates/and/or Frequency) ^             /            ~t                                 tea (atCd/or Frequency) _

  Method ofEvaluatj^n"
         ofEvaluatjjpn          (       ~//7
                                        J^                   />              r~j
                                                                             r_f_



Conclusion-Identify plans for further services. When appropriate, describe the possible consequences if the family does not carry out this plan
successfully.
 uccessfully. If the case is to be closed, explain why.                                                   .                                        j I




Signatures-By signing this form, the parents are agreeing to performthe tasks specified in this plan, and applying for Title IV-A emergency assistance
to help cover the cost of CPS's services. Note: To function as an applicationfor Title IV-A emergency assistance, this form must be signed by at least
one parent or relative of the child.

Parents also agree that this plan does not conflict with any existing court order.

The parents may request a review of this plan at any time. They may also request an administrative reviewer a fair hearing ifCPS denies, reduces, or
terminates any protective sofvices or emergency.assistance that they have requested-ordpes not act promptly on their request for services.


                                                          14X11
                                                                  Date                                                                    v r Date L>



                   Signature - Parent                             Date                         Signature - Supervisor                            Date
                          Texas Department of Family and Protective Services


COMMISSIONER
John J. Specia, Jr.

Qwight Arnold Wolf
1940 2ND ST
HEMPSTEAD, TX 77445-7035

Mailing Date: 12/19/2012

Re: C?,se# 42554984; Notice of Findings of CPS investigaiiun

Dear Dwight Arnold Wolf:

The Department of Family and Protective Services (DFPS) has completed its investigation of alleged abuse or
neglect reported on 11/21/2012 involving one or more children in your family and made the following findings:

      Alleged Perpetrator             Alleged Type of Abuse or         Alleged Victim                  Finding
                                              Neglect
         White.Dorothy D                   Neglectful Supv.            Atkins.Sudia A                  Ruled Out

          Wolf.Dwight A                    Physical Abuse              Atkins.Sudia A                  Ruled Out

         White.Dorothy D                   Physical Abuse               Lewis,Jaylen                   Ruled Out


This investigation is now closed and there will be no further agency involvement with your family unless we
receive another report of abuse or neglect, which, by law, we would need to investigate.
How Findings are Determined.

     o Afinding of "Ruled Out" means that, based on the available'information, it was reasonable to conclude
          that the alleged abuse or neglect did not occur.

How Certain Types of Abuse or Neglect are Defined.

Neglectful Supv. includes the following acts or omissions by a person:

     9 placing a child in or failing to remove a child from a situation that a reasonable person would realize
          requires judgment or actions beyond the child's level of maturity, physical condition, or mental abilities and
          that results in bodily injury ora substantial risk ofimmediate harm to the child; or
     • placing a child in or failing to remove the child from a situation in which the child would be exposed to a
          substantial risk ofsexual conduct harmful to the child; or                         '',_,,_        ' J4
     6 placing a child in or failing to remove the child from a situation in which the child would be exposed to acts
       br omissions that constitute abuse under Subdivision (1)(E), (F), (G), (H), or. (K) committed against another
  •.••'.-child;-.-.-.-.      _-.•'_: • •
Physica! Abuse Vincludes the following acts oromissions by a person:

     s physical injury that results in substantial harm to the child, or the genuine threat of substantial harm from
       physical injury to the child, including an injury that is at variance with the history or explanation given and
          excluding an accident orreasonable discipline by a parent, guardian, or managing or possessory
          conservatorthat does not expose the child to a substantial risk of harm; or
     • failure to make a reasonable effort to prevent an action by another person that results in physical injury that
          results in substantial harm to the child; or
 Jhi\P * 4-                  Abstain-from the use of alcoholic beverages of any kind and further abstain from the use. of any
.ffJ                         harmful substances, narcotic drugs, or other controlled substances in any form except as prescribed by
                             a licensed physician for legitimate medical purposes.

Jj u/ 1/ 5.                  Do not go on any premises where alcoholic beverages are served.
                 6.          Participate in a program of electronic monitoring and comply with all rules and procedures ofthe
                             program andpayall costs associated With the program.

           \Jy,              Submit to urinalysis at the direction of the community supervision officer for the purpose of
       /                     determining whether or not you are using or are under the influence of alcohol, narcotic drugs,
                             marijuana, or any other controlled substances, and pay all costs of such tests at the time they are
                              administered.

                              Do not enter into any agreement to act as an "informer" or special agent of any law enforcement
                              agency.

                  5           Have no contact, either directly or indirectly, or cause any communication with the victim or any
                              member of his/her household or family, furthermore you are prohibited from going within 200 yards
                              ofthe residence qr place ofemployment ofany ofthe witnesses in this case. NOfofifycf^'i^
                               CLr\i\or\t\Lfiaer±htj}qeo£ll
    fid-jC        10.         Pay a bond supervision fee of $50.00 per month to the Community Supervision and Corrections
                              Department.                                                                 ;

 /} / y         11.         Defendant shall report immediately to the Community Supervision and Corrections Department upon
r      '                      his/her release from jail.




                  "I SWEAR & AFFIRM that 1 will appear before the                         JUDICIAL DISTRICT COURT at the
                         •              County Courthouse in. the District Courtroom, on the          ;                       day of
                        ' . 20 . at . • .       AM/ PM. or upon notice by this Court, orI agree to payto theCourt thePrincipal
           sum of $ l.QOiOOr>                    plus all necessary and reasonable expenses incurred in any arrest- for failure to
           appear."
                      NOW, if die said Defendant' shall well and truly make'his/her personal appearance before said Court at the
           time and place stated above, andthere remain from day to day and term toterm, until discharged bydue course of law,
           then and there to answerthe accusation and any all subsequentproceedings had relative tb the chargeagainsthim/her,
           then this obligation shallbecomemilland void; otherwiseto remainin full force and effect.
                      WITNESS bvmv hand on this the ^? ^ ^ davof JUkJ^, ' ' ,20/^.

                                                                                       DEFENDANT'S SIGNATURE

                      SUBSCRIBED AND SWORN to before'rae on this the "2 *•( day of ^3 UA-     STATE OF TEXAS
                                                                  §r     '    •         ™ ~„„ //// th ~
                                                                                        INTHE 7/1 T" DISTRICT COURT
     vs.        •          .   •


      Jk*fl£k/il£_                                                  l£L£lMl
                                                                                                                      OF

                                                                                                             COUNTY, TX
                       A           r,         J £E^fNAL APPEALftm RQNn
     OFFENSE:^^^Z^Wf, CAUSENO:                                                     ATTORNEY:
     DEFENDANT _Via''at) j- Wo f~P


     DOB: JiMlmU^Pg^
     HOT:ki^
                  PHONE:!!^?^^
                      ^ ^ ^^^p
                               «*__&-*£//,?_
     DRtVERSLICENSE: 140 3^^3- STATE:^                                       PLACE OF BIRTH:
     EMPLOYER: frl/R
    EMPLOYER ADDRESS:



    EMPLOYERPHONE:__                         ___ •• SUPERVISOR: ___                                  .
    NEAREST RELATIVE:.£bf-rV)lj \l>Ti\ £                                            '                    .
    address:                   Vfl/ U)es:T f/zpsoj STe^£.T                                                   ~
    RELATIONSHIP., U,/T£.                                                         PHONE:4 36^M2-fT^ j
                    LIST TWO OTHER PFRSONS WH_>WILLKNOW WHERE. * »OW TO LOCATF, vfm
 ^MUMZUL                                                                RELATIONSHIP: ttncc/
 ADDRESS: Jl^g/te^M                                                               PHONE: j__5L_£__y___7_)
 NAME: ^^ l(g__. __
 ADDRESS: {^ &45                                                                  phone: 977 %2£~?2£$

            KNOWALL^NBYTHESE^RESENTS,ThatI,T)l^hT )rifll f , as Principal, acknowledg,
Bjgf to owe and be indebted to the .STATE OF TEXAS, COUNTY OF Tr\f\\\y ,|ie sum of
»)Pf),nX) -Dollars,-and in-addition thereto, Iam bound for the payment of all reasonable fe_ and
expenses that may be incurred by sheriffs or peace officers in re-arr«ting principal in the event the conditions ofthis
bond are violated. For the payment of which sum or suras, which are payable to the State of Texas, Ihereby bind
myself, my heirs, executors, andadm inistrators.
        ISWEAR AND AFFIRM that while released on this personal appearance bond Iwill faithfully abide by the
contidions set forth below and Iunderstand-that aviolation or any ofthese or any other conditions as set forth by tins
Court, will result in revocation ofthis bond and my re-arrest
                       ,                             BOND CONTJITTONS;

___ 1. /J I directed
            Report tobytheCommunity
                       the Community Supervision
                                      SupervisionOfficer.
                                                  and Corrections department once each-weeW month as
____ 2.1              Commit no offense against the laws ofthe State ofTexas, any other State, or the United States. ..
_          3.         Observe acurfew and remain in your residence between the hours of           PM and             AM.

    200/200 'i                          6982 ZW 9£6 '°N XYi             Uef *W *U"W1           IU £5:90 KOJl/EI0Z/»Z/Hnr
                        Texas Department of Family and Protective Service


COMMISSIONER                                                                                           r
John J. Specia, Jr.                                                                                    I

Dwight Arnold Wolf
1940 2ND ST
HEMPSTEAD, TX 77445-7035

Mailing Date: 12/19/2012

Re: Case# 42554984; Notice of Findings of CPS investigation

Dear Dwight Arnold Wolf :

The Department of Family and Protective Services (DFPS) has completed its investigation of alleged abuse or
neglect reported on 11/21/2012 involving one or more children in your family and made the following findings:
    Alleged Perpetrator         Alleged Type ofAbuse or              Alleged Victim                  Finding
                                                Neglect
       White.Dorothy D                Neglectful Supv.               Atkins.Sudia A                 Ruled Out

        Wolf, Dwight A                Physical Abuse                 Atkins.Sudia A                 Ruled Out

       White.Dorothy D                 Physical Abuse       j         Lewis.Jaylen                  Ruled Out


This investigation is now closed and there will be no further agency involvement with your family unless we
receive another report of abuse or neglect, which, by law, we would need to investigate.
How Findings are Determined.

    o Afinding of "Ruled Out" means that, based on the available information, it was reasonable to conclude
        that the alleged abuse or neglect did not occur.
How Certain Types of Abuse or Neglect are Defined.

Neglectful Supv. includes the following acts or omissions by a person:

    ©placing a child in or failing to remove a child from a situation that a reasonable person would realize
     requires judgment or actions beyond the child's level of maturity, physical condition, or mental abilities and
     Hhat results in bodily injury or a substantial risk ofimmediate harm to the child; or
    « placing a child in or failing to remove ttie child from a situation in which the child would be exposed to a
        substantial riskof sexual conduct harmful to the child; o^
    e placing a child in or failing to remove the child from a situation in which the child would be exposed to acts
        oromissions that constitute abuse under Subdivision (1)(E), (F), (G), (H), or(K) committed against another
   .-'.child."--'.                   '•'•.V':
Physical Abused includes the following acts oromissions by a person:

    ©' physical injury that results n substantial harm to the chi'd, or +he genuine threat of substantial harm fVo.-o
      -physical injury to the child, including an injury that is at variance with the history or explanation given and
        excluding an accident or reasonable discipline by a parent, guardian, or managing or possessory
        conservator that does not expose the child to a substantial risk of harm; or
    • failure to make a reasonable effort to prevent an action by another person that results in physical injury that
        results in substantial harm to the child; or
   .-UKS^iX-                           •^r-*L>-*       yjit *. ."t* ,? £ *    g|    g1i| ^    *Er ..                                                                                              ^.-y*«f)>-r- - JWa.-y..-^.-...,.^
                          i *• w
                                                                                                                                                                                                                   """"'"'nf




                                       Texas Department of Family and Protective Services


COMMISSIONER              ••.
John J. Specia, Jr.' -,'••         -
 • • V;'-;^. fer!.;:.,^..^..;-- '•.. . :u- .
Dwight Arnold Wolf &• ^V'.?ti /TS:;-'''^V*'^^
                            •:''t;. t\}Neg'lect--V'''-''•'                                                                                             'i'^-^'V'-""-: :.-?.V- ••••.,-::
        White Dorothy D                                    Neglectful Supv                                         Atkins Sudia A                                                     Ruled Out
         Wolf Dwight A                                     Physical Abuse                                          Atkins Sudia A                                                     Ruled Out
        White Dorothy D                                    Physical Abuse                                           Lewis Jaylen                                                      Ruled Out


This investigation is now closed and there will be no further agency involvement with your family unless we
receive another report of abuse or neglect, which, by law, we would need to investigate

How Findings are Determinedly                                                                          ,.
                                                                                                            k.
                                                                                                                                 H   >                                 ^
    • /A finding ott"Ruled Out" means-Mat,-base'd on the available information) it was reasonable Jo conclude
 _ / that the,alleged abuse""orneglect did not occur1 TV' ">' ""sL rf\•'!•<                                                                    ," '                    '        *\,j' M "*',]
How Certain Types of Abuse or Neqlect'are Defined.^.                                                        -                                                                     ,
Neglectfu|ISupv.,!,inclucles thefollowing acts>or.pmissions by a persop                                                                                      ^             "» ~              '^
 •^ • placing a child inV failing tojemove>a child from a situation that a reasonable person would realize* -^                                                                                                  ( , ^ , ;,
  , ^requires judgment or actions.b'eyond^the child's leyel of maturity, physical condition, or mental abilities and -' LS -V% £
    't that results^jn bodily injury or a^ubstantial risk of immediate harm to the child, of'                                                                                   * % x? , ^\                 ^; ^ ^
    • placinga cKild in or failing to remove*the child from a situation in which the child would be^exposed'to a* >' * "-, ", vv
   "f' "substantial risk of sexual conduct harmful to the child, op ?                                          j.     ( - ^
    • placing a1"child in or failing to remove the child from a situation in which the child would be exposed to acts
          or omissions that constitute abuse under Subdivision (1)(E), (F), (G), (H), or (K) committed against another                                                                                                   t           r
          Child". T^% t                            '        ^\ „'                  *'              .
                                                                                                                                                                                                                                 r


Physical Abuse^sincludes the following acts or omissions by a person

/* ,• physical injury that results in substantial harm to the child, or the genuine threatof substantial harm from
"' " physical injury fo'the child, including an injury that is at variance with the history orexplanation given and -                                                                                                         ^ i^
 -1 ' fexcluding«an accident or reasonabledisciphne by a parent, guardian, or managing or possessoryvt , ' \ ,,Vi:
        cbnsefvator'tnat,does hot expose'tfechild to,a substantialVisk ofharrn'or; "^ ^ '^^t,** ^^r.-* i/-eV3i.'4
                                     /-
                               Request For Removal Of Role Information

Role Removal Unit, Y-960
Texas Department of Family and Protective Services (DFPS)
PO BOX 149030
AUSTIN TX 78714-9030                                                           o
                                                                           #




For status inquiries please call 512-929-6470. Please allow sufficient time for mail delivery before seeking status.

An individual aHeged to have committed abuse or neglect of a child is entitled to request removal of information
from DFPS records concerning that person's role as an alleged perpetrator in an investigation conducted by CPS
if all of the allegations against that individual in that investigation are ruled out. To request removal of role
information relating tb the foiiowing investigation, you must complete and sign this form and return it.to DFPS at
the above address within forty-five (45) days after the date on the accompanying letter.   If your minor child was
the alleged perpetrator in this investigation, you may make this request on your child's behalf.

                   In Regard to the Investigation That is Subject to Role Removal
              Date of Report                         Case Name                             Case Number
               11/21/2012                          White.Dorothy D                           42554984


Specific Allegations that were investigated and "ruled out"
    Alleged Perpetrator Name              Type of Abuse or Neglect         Alleged Victim Name         Disposition
          Wolf, Dwight A                       Physical Abuse                 Atkins.Sudia A            Ruled Out


                     To be completed by the person requesting removal of role information
Name                                                             Area Code and Telephone Number

Mailing Address (Street or P.O. Box, City, State, Zip)

Name of child if parent or guardian is making this request on behalf of a minor child



                                   Important Information About Your Rights
Upon receipt of a properly submitted request for removal of role information, DFPS will initiate procedures to
remove information from department records about the alleged perpetrator's role in the abuse or neglect report
identified.   Once this role information is removed from our records, IT WILL BE DESTROYED AND WILL NOT
BE AVAILABLE TO YOU. If, for any reason, you wish to prove that someone falseiy reported you for abuse or
neglects, our records wouiti no iongef refiect the fact that this repovt against you was made ana-ruled cut. '

NOTE: THE FACT THAT YOUR ROLE AS AN ALLEGED PERPETRATOR IN THIS PARTICULAR
INVESTIGATION HAS BEEN RULED OUT OR THAT YOU REQUEST REMOVAL OF THIS ROLE
INFORMATION DOES NOT PRECLUDE FURTHER INVOLVEMENT WITH YOUR FAMILY BY DFPS,
INCLUDING THE PROVISION OF SERVICES, COURT INVOLVEMENT, OR EVEN TERMINATION OF
PARENTAL RIGHTS.


Because this decision may have important consequences, you may wish to consult a private attorney for legal
advice as to whether you should request the above role information to be removed from DFPS records.

I have read the foregoing information about my rights and have made the decision to request that information
about my role as an alleged perpetrator in this investigation be removed from DFPS records.

         Signature of person requesting removal of role information                            Date Signed
~>alCf ,„. yn^^oh <2Uftfil ^ii ii it mm   • i»«i   m m ^ i w »i ii ••i   «\m   i   m in   i   ^   mi   ••   •     ^mn ''   ^" '




                                                                                                     j2L
                                                                                                                OfjJh, 17^rr^//9^ Dn,a//s
                                                                    J^a^x/^^Jl



                                                                                                                              ^nsoZ
X2^_2^
£w clIc4a.   ^